DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
3.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
4.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.          This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 Such claim limitation(s) is/are: a data collection system and a predictive management system in claim 12, and a data collection system, a predictive management system, a master service orchestrator, and an event ending system in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

6.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.          Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     a) Claim 3 recites “a likelihood of attendance is given to one or more potential attendees and the method further comprising compiling a listing of potential attendees based on the likelihood of attendance”. It is unknown what is meant by the term of “a likelihood”, since no quantitative measure can be defined by “a likelihood”.
     b) Claims 4 and 5, dependent upon claim 3, do not satisfy the deficiencies of the rejected base claims and are therefore rejected. 

Claim Rejections - 35 USC § 102
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 12-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2018/0158322 A1 to McDonnell et al. (hereinafter “McDonnell”).
            Regarding Claim 12, McDonnell discloses a system comprising:
     a data collection system configured to collect event data associated with an event (McDonnell: [0043-0047] and [0115] – corresponds to collecting data related to one or more events. See also Figure 6.); 
     a predictive management system in communication with the data collection system (McDonnell: [0115] and [0158] – corresponds to anticipating a number of attendees of an event based on crowd sensing/sourcing information. See also Figure 6.); and    
     a master service orchestrator in communication with the predictive management systems (McDonnell: Figure 1 and Figure 6 with [0048-0065] – corresponds to a collection device.); 
     wherein the predictive management system comprises: 
          an input-output interface (McDonnell: Figure 1 – corresponds to communication with network, suggesting at least an input/output interface.); 
          a processor coupled to the input-output interface wherein the processor is further coupled to a memory (McDonnell: [0209-0212] – corresponds to CPU coupled to memory.), the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising: 
               receiving data associated with the event from the data collection system (McDonnell: [0043-0047] and [0115] – corresponds to collecting data related to one or more events.);    
               predicting attendance at the event based on the data associated with the event (McDonnell: [0115] and [0158] – corresponds to anticipating a number of attendees of an event based on crowd sensing/sourcing information.); 
                predicting network usage at the event based on the predicted attendance (McDonnell: [0063] and [0138] – databases are operable to collect data including system/application usage. See also [0015] – collected data is utilized to predict network traffic and demand.); and      
                causing network resources to be instantiated based on the predicting network usage step (McDonnell: [0077] – corresponds to assigning network resources based on predicted data.).
            Regarding Claim 13, McDonnell discloses the system of claim 12 further comprising an event ending system in communication with the predictive management system (McDonnell: [0013] and [0053] – corresponds to range that includes a time of day. See also [0115] – corresponds to start and end times of an event.), and wherein the operations further comprise receiving, from the event ending system, actual attendance at the event (McDonnell: [0004] – post event data may correspond to a decrease in demand and/or attendees at an event. [0020] and [0047] – corresponds to collecting crowd sensing data as a decrease in demand for resources/services.).
Regarding Claim 14, McDonnell discloses the system of claim 13 wherein the predictive management system includes a machine learning algorithm (McDonnell: [0013] – prediction analysis includes big data modeling and machine learning.) and wherein the operations further comprises comparing the actual attendance with the predicted attendance and the machine learning algorithm is updated based on the comparison (McDonnell: [0067-0069] – corresponds to comparing crowdsourced data to the prediction data. See also [0061] and [0103] – information is updated in real time.).
            Regarding Claim 15, McDonnell discloses the system of claim 12 further comprising an event ending system in communication with the predictive management system (McDonnell: [0013] and [0053] – corresponds to range that includes a time of day. See also [0115] – corresponds to start and end times of an event.) and wherein the operations further comprise, receiving, from the event ending system, network performance metrics during a time and location of the event (McDonnell: [0053] – corresponds to determining time of day and location as contextual information.).
            Regarding Claim 16, McDonnell discloses the system of claim 15 wherein the predictive management system includes a machine learning algorithm (McDonnell: [0013] – prediction analysis includes big data modeling and machine learning.) and wherein the operations further comprises comparing the network performance metrics with the predicted network usage and the machine learning algorithm is updated based on the comparison (McDonnell: [0067-0069] – 
            Regarding Claim 17, McDonnell discloses the system of claim 16 wherein the operations further comprise receiving, from the event ending system, actual attendance at the event (McDonnell: [0004] – post event data may correspond to a decrease in demand and/or attendees at an event. [0020] and [0047] – corresponds to collecting crowd sensing data as a decrease in demand for resources/services.) and wherein the operations further comprise correlating the actual attendance with the network performance metrics and the machine learning algorithm is updated based on the correlating step (McDonnell: [0067-0069] – corresponds to comparing crowdsourced data to the prediction data. See also [0061] and [0103] – information is updated in real time.).
            Regarding Claim 18, McDonnell discloses the system of claim 12 wherein the data collection system comprises an artificial intelligence module (McDonnell: [0119] – the system includes an artificial intelligence system.) and wherein the event data collected includes timing and location of the event (McDonnell: [0053] – corresponds to determining time of day and location as contextual information.) and potential attendees of the event (McDonnell: [0021], [0063], [0088-0089], and [0108-0109] – corresponds to collecting event data including future/potential human or machine traffic.).

            Regarding Claim 20, McDonnell discloses a system comprising:
     a data collection system configured to collect event data associated with an event (McDonnell: [0043-0047] and [0115] – corresponds to collecting data related to one or more events. See also Figure 6.); 
     a predictive management system in communication with the data collection system (McDonnell: [0115] and [0158] – corresponds to anticipating a number of attendees of an event based on crowd sensing/sourcing information. See also Figure 6.), the predictive management system configured to receive event data from the data collection system (McDonnell: [0043-0047] and [0115] – corresponds to collecting data related to one or more events.) and to predict attendance at the event and network usage during the event (McDonnell: [0115] and [0158] – corresponds to anticipating a number of attendees of an event based on crowd sensing/sourcing information.);
     a master service orchestrator in communication with the predictive management systems (McDonnell: Figure 1 and Figure 6 with [0048-0065] – corresponds to a collection device.), the master service orchestrator configured to receive the predicted network usage from the predictive management system and to instantiate resources based on the predicted network usage (McDonnell: [0077] – corresponds to assigning network resources based on predicted data.); 
     an event ending system in communication with the predictive management system and the master service orchestrator (McDonnell: [0013] and [0053] – corresponds to range that includes a time of day. See also [0115] – corresponds to start and end times of an event.) wherein the event ending system is configured to collect network performance metrics during the event and actual attendance at the event (McDonnell: [0004] – post event data may correspond to a decrease in demand and/or attendees at an event. [0020] and [0047] – corresponds to collecting crowd sensing data as a decrease in demand for resources/services.) and send the network performance metrics and the actual attendance to the predictive management system (McDonnell: [0053] – corresponds to determining time of day and location as contextual information.); and 
     wherein the predictive management system is further configured to receive the network performance metrics and the actual attendance and wherein the predictive management system is adjusted based on the network performance metrics and the actual attendance (McDonnell: [0067-0069] – corresponds to comparing crowdsourced data to the prediction data. See also [0061] and [0103] – information is updated in real time.).

Claim Rejections - 35 USC § 103
11.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

13.          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.         Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell in view of United States Patent Application Publication 2015/0287057 A1 to Baughman et al. (hereinafter “Baughman”).
            Regarding Claim 1, McDonnell discloses a method comprising: 
     collecting data relating to an event (McDonnell: [0043-0047] and [0115] – corresponds to collecting data related to one or more events.); 
predicting attendance at the event based on the collected data (McDonnell: [0115] and [0158] – corresponds to anticipating a number of attendees of an event based on crowd sensing/sourcing information.); 
     predicting network usage based on the predicted attendance of the event (McDonnell: [0063] and [0138] – databases are operable to collect data including system/application usage. See also [0015] – collected data is utilized to predict network traffic and demand.);       
     instantiating…network resources based on the predicted network usage (McDonnell: [0077] – corresponds to assigning network resources based on predicted data.); 
     collecting post event data including actual attendance and network metrics (McDonnell: [0004] – post event data may correspond to a decrease in demand and/or attendees at an event. [0020] and [0047] – corresponds to collecting crowd sensing data as a decrease in demand for resources/services.).
            Although McDonnell discloses allocating resources based on a predicted usage and comparing usage data to determine network resources, McDonnell does not expressly disclose instantiating virtual network resources, comparing the post event data with the predicted attendance and predicted network usage, and updating a prediction algorithm based on the comparing step.
            However, assigning virtual resources based on predicted metrics cannot be considered new or novel in the presence of Baughman. Baughman discloses instantiating virtual network resources based on the predicted network usage (Baughman: [0069-0077] – corresponds to provisioning virtual/cloud network resources comparing post event data with predicted attendance and predicted network usage (Baughman: [0083-0085], [0094-0095], and [0132-0133] – corresponds to inputting actual or historical event data for comparison to one or more prediction models.) and updating a prediction algorithm based on the comparing step (Baughman: [0021] and [0089-0091] – corresponds to updating a model based on historical and online data as compared to the predictive model data.).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify McDonnell in view of Baughman to allocating virtual resources and comparing event data with predicted data to update a prediction algorithm for the reasons of determining proper computing resources in response to demand (Baughman: [0003]).
            Regarding Claim 2, the combination of McDonnell and Baughman discloses the method of claim 1 wherein McDonnell discloses the collecting data step includes collecting data relating to potential attendees at the event (McDonnell: [0021], [0063], [0088-0089], and [0108-0109] – corresponds to collecting event data including future/potential human or machine traffic.).
            Regarding Claim 3, the combination of McDonnell and Baughman discloses the method of claim 2 wherein McDonnell further discloses a likelihood of attendance is given to one or more potential attendees (McDonnell: [0021] – corresponds to a potential surge in demand for a service. See also [0088-0089] and [0105-0106].) and the method further comprising compiling a listing of potential attendees based on the likelihood of attendance (McDonnell: [0105-0106] – 
            Regarding Claim 4, the combination of McDonnell and Baughman discloses the method of claim 3 wherein McDonnell further discloses the predicted network usage is based on predicting network usage of the potential attendees (McDonnell: [0115] and [0158] – corresponds to anticipating a number of attendees of an event based on crowd sensing/sourcing information. See also [0021] – corresponds to a potential surge in demand for a service.).
            Regarding Claim 5, the combination of McDonnell and Baughman discloses the method of claim 4 wherein McDonnell further discloses the predicted network usage is based in part on historical data relating to network usage of the potential attendees (McDonnell: [0088] and [0117-0118] – corresponds to collecting data related to historical averages of human and machine traffic.).
            Regarding Claim 6, the combination of McDonnell and Baughman discloses the method of claim 2 wherein McDonnell further discloses the data relating to potential attendees at events is collected from one of text messages, social media posts or internet searches of the potential attendees (McDonnell: [0016-0018], [0021-0022], [0069-0072], and [0158] – corresponds to at least accessing a web page for information for searches that may include transportation schedules, and also to social media posts via Facebook or EventBrite. Method further includes receiving storable information related to crowdsourced information.).
            Regarding Claim 7, the combination of McDonnell and Baughman discloses the method of claim 1 wherein McDonnell further discloses the collecting step includes collecting data from a data collection system (McDonnell: [0010-0011], [0015], [0019], and [0043] – corresponds to a collection device comprising collection of contextual data.).
            Regarding Claim 8, the combination of McDonnell and Baughman discloses the method of claim 7 wherein McDonnell further discloses the data collection system includes one of a search engine system, a public discourse system (McDonnell: [0020] – corresponds to collection via public sources.), an emergency system and an environmental system (McDonnell: [0013] – weather (environmental) conditions are also collected.).
            Regarding Claim 9, the combination of McDonnell and Baughman discloses the method of claim 1 wherein McDonnell further discloses the collecting data step collects data relating to the timing and location of the event (McDonnell: [0053] – corresponds to determining time of day and location as contextual information.).
            Regarding Claim 10, the combination of McDonnell and Baughman discloses the method of claim 9 wherein McDonnell further discloses [further comprising] correlating the timing data to determine a range of timing of the event (McDonnell: [0013] and [0053] – corresponds to range that includes a time of day. See also [0115] – corresponds to start and end times of an event.).            
            Regarding Claim 11, the combination of McDonnell and Baughman discloses the method of claim 9 wherein McDonnell further discloses [further comprising] determining traffic patterns in a vicinity of an event (McDonnell: [0022] and [0070] – corresponds to analyzing human and machine traffic patterns.). 

19 is rejected under 35 U.S.C. 103 as being unpatentable over McDonnell in view of United States Patent Application Publication 2014/0143187 A1 to Song (hereinafter “Song”).
            Regarding Claim 19, McDonnell discloses the system of claim 18, but does not expressly disclose wherein the event data relating to potential attendees comprises determining personalized information of one or more potential attendees and assigning a probability of attendance to the one or more potential attendees based on the personalized information.
            However, Song discloses determining personalized information of one or more potential attendees and assigning a probability of attendance to the one or more potential attendees based on the personalized information (Song: [0050] and claim 7 – “…a specific object is a specific person or a user device possessed by the specific person, and the characteristic value comprises one or more among a parameter regarding personality of the specific person and a probability that the specific person is located at the specific place at the time value.”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify McDonnell in view of Song to determine attendance probability for the reasons of accurately predicting a user location (Song: [0006]).

Conclusion
17.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

18.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.	
US PGPub 2021/0194907 A1 to Bertiger et al. at [0012];
US PGPub 2020/0228431 A1 to Samadi at [0014], [0027], [0060], [0075-0076];
US PGPub 2020/0210918 A1 to Brand et al. at [0102], [0141], [0163], [0190], [0213-0217], [0231], [0325-0330], [0433];
US PGPub 2018/0199156 A1 to Gandhi et al. at [0003], [0009], [0086-0089];
US PGPub 2016/0127943 A1 to Shaw et al. at [0044];
US PGPub 2015/0294216 A1 to Baughman et al. at [0020], [0022], [0028], [0070], [0077], [0090-0091], [0093], [0106], [0112];
US PGPub 2015/0288571 A1 to Baughman et al. at [0015-0020], [0062], [0072-0077], [0117];
US PGPub 2015/0253144 A1 to Rau et al. at [0029], [0033], [0045], [0052];
US PGPub 2014/0222321 A1 to Petty et al. at [0003-0008], [0016], [0026-0035], [0041-0061], [0060-0072];
US PGPub 2006/0106530 A1 to Horvitz et al. at [0003-0010], [0041-0050], [0072-0075], [0086-0090].            


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 24, 2022